JOSEPH D. MARCHAND, ESQUIRE, TRUSTEE
117-119 West Broad Street
P.O. Box 298
Bridgeton, New Jersey - 08302
(856) 451-7600
JM:5998
Attorney for Trustee
______________________________
IN THE MATTER OF:              } UNITED STATES BANKRUPTCY COURT
                               } FOR THE DISTRICT OF NEW JERSEY
                               } In Bankruptcy Proceeding
Marla Webster,                 } Chapter 13
                               } Case No: 19-22411/JNP
                               }
       Debtor(s)               }
______________________________}


               CERTIFICATION IN SUPPORT OF APPLICATION FOR
           ADMINISTRATIVE FEES FOR FORMER CHAPTER 7 TRUSTEE

       I, JOSEPH D. MARCHAND, ESQUIRE, of full age, hereby certify to the following:

       1. I am an Attorney at Law licensed to practice in the State of New Jersey, and the Former
Chapter 7 Trustee appointed on June 25, 2019, to administer the Chapter 7 Bankruptcy Estate of
Marla Webster.
       2. An Order was entered in this Court on January 8, 2021, converting the debtor’s petition
to a case under Chapter 13 of the Bankruptcy Code.
       3. Services were rendered to the debtor’s Chapter 7 Estate in my capacity as Trustee. I
believe I should be paid on a quantum meruit basis at a rate normally charged by me as Attorney for
Trustee of $380.00 an hour and travel time in the amount of $190.00 an hour. Case law supports
payments to a Former Chapter 7 Trustee in such circumstances. See In re Colburn 231 BR 778
(Bankr D. Ore. 1999), and In re Collins 210 BR 538 (Bankr N.D. Ohio 1997).
       4. The following services were rendered as the Former Chapter 7 Trustee for Marla Webster
including services rendered subsequent to the conversion of his case to Chapter 13. They are as
follows:
DATE                  REFERENCE TO SERVICES RENDERED                              HOURS

June 26, 2019         Review bankruptcy petition                                 0.3 hrs
June 27, 2019       Letter to Debtor regarding rights & information request   0.3 hrs

July 11, 2019       Review information sent (Mortgage payoff, Tax Returns,
                          Vehicle payoff, Wells Fargo payoff, Bank Statements,
                          proof of income, copy of Deed)                    0.3 hrs

August 19, 2019     341 Hearing                                               0.2 hrs

August 28, 2019     Review CMA sent                                           0.2 hrs

October 23, 2019    Review information sent by Realtor                        0.3 hrs

October 24, 2019    File Notice of Asset                                      0.2 hrs

                    File 341 Minutes                                          0.1 hrs

November 20, 2019   Review inquiry from Real Estate Agent on access to
                          Real Estate                                         0.2 hrs

                    Email Debtor’s Attorney on above                          0.2 hrs

                    Phone call with Debtor’s Attorney on above                0.2 hrs

December 30, 2019   Prepare 90 Day Report                                     0.3 hrs

January 4, 2020     Review & Execute 90 Day Report                            0.2 hrs

July 16, 2020       Paid FedEx Bill                                           0.1 hrs

August 17, 2020     Print all Claims                                          0.1 hrs

                    Review Claims                                             0.4 hrs

September 29, 2020 Prepare 90 Day Report                                      0.3 hrs

September 30, 2020 Review & Execute 90 Day Report                             0.2 hrs

January 12, 2021    Prepare Trustee fee application                           0.3 hrs

                    TOTAL TRUSTEE HOURS:                         4.4 hrs
                    TOTAL TRUSTEE TRAVEL HOURS:                  0.0 hrs
       5.     This Trustee incurred the following expenses during the administration of the
Chapter 7 case in the amount of $56.19 as listed below:
              (a)      Postage                                           $ 33.39
              (b)      Photocopies (114 x $.20 per page)                 $ 22.80

                              LEGAL SERVICES:               $1,672.00
                              EXPENSES:                     $ 56.19
                              TOTAL AWARD:                  $ 1,728.19

       6.      Therefore, pursuant to paragraph 2 of this Certification, this applicant seeks an
allowance in the amount of $1,672.00 for the 4.4 hours expended in providing Legal Services to the
bankruptcy estate together with the 0.0 hours expended in travel time and reimbursement of
Expenses in the amount of $56.19 for a total award of $1,728.19.

       I certify that the foregoing statements made by me are true. I am aware that if any of the
foregoing statements made by me are willfully false, I am subject to punishment.


Dated: January 12, 2021                       /s/ Joseph D. Marchand
                                             JOSEPH D. MARCHAND, ESQUIRE
